 Fill in this information to identify the case:
 Debtor 1    Clemencio Sumajit Cerezo


 Debtor 2    Nenita Jerota Cerezo


 (Spouse, if filing)

 United States Bankruptcy Court for the NORTHERN District of CALIFORNIA

 Case number 19-50023


Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                           12/16

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you
assert are recoverable against the debtor or against the debtor's principal residence.
File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

Name of creditor: U.S. BANK TRUST, N.A., AS TRUSTEE FOR Court claim no. (if known): 1
LSF8 MASTER PARTICIPATION TRUST

Last 4 digits of any number you use to
identify the debtor’s account: 1259

Does this notice supplement a prior notice of postpetition
fees, expenses, and charges?
■ No
□ Yes. Date of the last notice:

 Part 1:       Itemize Postpetition Fees, Expenses, and Charges
 Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any escrow
 account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously approved an amount,
 indicate that approval in parentheses after the date the amount was incurred.

            Description                                                                             Date Incurred               Amount

 1          Late Charges                                                                                            (1)            $0.00

 2          Non-sufficient funds (NSF) fees                                                                         (2)            $0.00

 3          Attorneys fees                                                                                          (3)            $0.00

 4          Filing fee and court costs                                                                              (4)            $0.00

 5          Bankruptcy/Proof of claim fees                                                            3/15/2019     (5)          $575.00

 6          Appraisal/Broker's Price opinion fees                                                                   (6)            $0.00

 7          Property inspection fees                                                                                (7)            $0.00

 8          Tax Advances (non-escrow)                                                                               (8)            $0.00

 9          Insurance advances (non-escrow)                                                                         (9)            $0.00

 10         Property preservation expenses                                                                          (10)           $0.00

 11         Other. Specify: Plan Objection fee                                                        2/18/2019     (11)         $500.00

 12         Other. Specify:                                                                                         (12)           $0.00

 13         Other. Specify:                                                                                         (13)           $0.00

 14         Other. Specify:                                                                                         (14)           $0.00




 The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
Official Form 410S2                               Notice of Postpetition Mortgage Fees, Expenses, and Charges                           page 1

              Case: 19-50023               Doc#          Filed: 05/24/19        Entered: 05/24/19 07:25:48          Page 1 of 3
 See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.


Debtor 1 Clemencio Sumajit Cerezo                                       Case number (if known) 19-50023

           Print Name          Middle Name      Last Name




 Part 2:      Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

 Check the appropriate box.

      □ I am the creditor
      ■ I am the creditor’s authorized agent.
 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.

                         __/s/ Erin Elam ________________________________________________                 Date    _5/20/2019___________________
                        Signature




  Print                 ____Erin Elam______________________________________________                       Title   Bankruptcy Attorney
                        First Name                      Middle Name     Last Name


  Company               RAS Crane, LLC


  Address               10700 Abbott's Bridge Road, Suite 170
                        Number               Street


                        Duluth, GA 30097
                        City                                                 State        ZIP Code

  Contact Phone         470-321-7112                                                                      Email _eelam@rascrane.com ______________________




Official Form 410S2                                   Notice of Postpetition Mortgage Fees, Expenses, and Charges                                     page 2

             Case: 19-50023                    Doc#           Filed: 05/24/19         Entered: 05/24/19 07:25:48                        Page 2 of 3
                                            CERTIFICATE OF SERVICE
                                          05/24/2019
               I HEREBY CERTIFY that on ____________________________________________________________,
I electronically filed the foregoing with the Clerk of Court using the CM/ECF system, and a true and correct copy has
been served via CM/ECF or United States Mail to the following parties:
DREW HENWOOD
LAW OFFICES OF DREW HENWOOD
510 N 1ST ST. #205
SAN JOSE, CA 95112

DEVIN DERHAM-BURK
P.O. BOX 50013
SAN JOSE, CA 95150-0013

OFFICE OF THE U.S. TRUSTEE / SJ
U.S. FEDERAL BLDG. 280 S 1ST ST. #268
SAN JOSE , CA 95113-3004

CLEMENCIO SUMAJIT CEREZO
1470 MARDAN DRIVE
 SAN JOSE , CA 95132

NENITA JEROTA CEREZO
1470 MARDAN DRIVE
 SAN JOSE , CA 95132


                                                                           RAS Crane, LLC
                                                                           Authorized Agent for Secured Creditor
                                                                           10700 Abbott's Bridge Road, Suite 170
                                                                           Duluth, GA 30097
                                                                           Telephone: 470-321-7112
                                                                           Facsimile: 404-393-1425

                                                                                /s/ Samira Mbang
                                                                           By: _________________________
                                                                                  Samira Mbang
                                                                                  email: sammbang@rascrane.com




Official Form 410S2               Notice of Postpetition Mortgage Fees, Expenses, and Charges                      page 3

           Case: 19-50023     Doc#       Filed: 05/24/19        Entered: 05/24/19 07:25:48         Page 3 of 3
